Citation Nr: 0030063	
Decision Date: 11/16/00    Archive Date: 11/22/00

DOCKET NO.  98-12 136A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss and tinnitus.

2.  Entitlement to service connection for a lumbar back 
disorder.


REPRESENTATION

Appellant represented by:	Bruce Ebert, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1951 to February 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which denied the veteran's claims for 
service connection for bilateral hearing loss and tinnitus 
and for a lumbar back disorder.  The veteran filed a timely 
appeal to these adverse determinations.  During his personal 
hearing before the Board, the veteran withdrew his claim for 
service connection for PTSD.  He and his representative 
stated that they would pursue a claim for service connection 
for an acquired psychiatric disorder , other than PTSD, but 
the issue was not developed for appellate consideration at 
this time.  This issue is referred to the RO for appropriate 
action. 

When this matter was previously before the Board in March 
2000 it was remanded to the RO for further development, to 
include scheduling the veteran for a hearing with the 
traveling section of the Board, which has been accomplished.  
The case is now before the Board for appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO. 

2.  The veteran's current bilateral hearing loss and tinnitus 
cannot be disassociated from his inservice acoustic trauma.

3.  The record contains medical evidence, supported by lay 
evidence, that his current low back disorder is related to a 
November 1952 low back injury sustained in service.



CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in service.  38 
U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
3.303, 3.385 (1999).

2.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 
5107 (West 1991); 38 C.F.R. § 3.102, 3.303 (1999).

3.  A lumbar back disorder was incurred in service.  38 
U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board is satisfied that all 
relevant facts have been properly developed.  No further 
assistance to the veteran is required in order to comply with 
the duty to assist as mandated by the Veterans Claims 
Assistance Act of 2000.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303(a) (1999).  
If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (1999).  In determining 
whether an appellant is entitled to service connection for a 
disease or disability, VA must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107(b) (West 1991); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Service connection for bilateral hearing loss and 
tinnitus

Under the provisions of 38 C.F.R. § 3.385 (1999), impaired 
hearing is considered by the VA to be a disability when the 
auditory threshold in any of the frequencies of 500, 1,000, 
2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; the 
thresholds for at least three of these frequencies are 26 or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.

A review of the veteran's service medical records reveals 
that they are negative for any reported complaint or 
diagnosis of, or treatment for, hearing loss or tinnitus.  
The veteran's separation examination, dated in February 1954, 
indicated hearing at 15/15 bilaterally to whispered voice and 
spoken voice testing.  It does not appear that audiometric 
testing was performed at that time. 

Post-service medical evidence includes an examination dated 
in June 1973 from William J. Bush, M.D., a physician in 
private practice.  At that time, the veteran reported that he 
had "25% decreased hearing," although the examiner did not 
diagnose hearing loss.

The first actual diagnosis of hearing loss is found in the 
report of a VA audiogram dated in October 1997, at which time 
the examiner's impression was of mild bilateral high 
frequency sensorineural hearing impairment.  The results of 
this test appear to be consistent with audiogram reports 
dated in May 1995 and November 1997 by Dennis M. Cavallo, 
M.D., an audiologist in private practice.  Although neither 
report contains a diagnosis of hearing loss, both reports 
appear to indicate hearing loss for VA purposes, and the 
November 1997 report contains a recommendation that the 
veteran use hearing aids bilaterally. 


Of particular note is a statement from Dr. Cavallo dated in 
November 1997, at which time he stated the following:

[The veteran] is a 65-year-old gentleman 
who was in my office on 10-2-97.  He has 
had a long history of ringing and 
decreased hearing.  His hearing problems 
go back to when he was a member of the 
gun crew while in the Navy, and was 
exposed to noise from 5-inch guns.  At 
that time no protection was provided to 
him.  He noticed that when he left the 
service he had difficulty hearing the 
professors when he was in college.  Since 
that time he has worked as a 
pharmaceutical representative and has not 
been exposed to any loud noises.

...An audiogram was done which showed a 
marked nerve loss in both ears...

Thus, [the veteran] has a significantly 
severe hearing loss in the upper 
frequencies of both ears and this is 
certainly consistent with his past noise 
exposure.  He also has ongoing tinnitus 
because of this hearing loss.

In September 2000, the veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  At that 
time, he reported that while serving aboard a Navy ship, he 
was a shell handler for a 5-inch gun.  He stated that the 
noise from the gun blasts resulted in temporary deafness and 
ringing in the ears, and sometimes caused his ears to bleed.  
He stated that he was never provided hearing protection while 
the guns were firing, either during combat or during practice 
drills.  He testified that he never sought any treatment for 
hearing loss or tinnitus in service, but was diagnosed with 
hearing loss in September 1954 at Colorado A&M University.  
However, he stated that when he tried to get copies of these 
records, he was told that all of the records from that time 
period had been destroyed in a flood.  He also stated that he 
had not been exposed to any loud noises after discharge from 
active duty.

Finally, the Board also notes that several friends and family 
members of the veteran have submitted written statements 
attesting to the fact that the veteran had difficulty hearing 
upon his discharge from service.  Of particular note is a 
statement from a fellow classmate at Colorado A&M University, 
who stated that when they both started classes in 1954, the 
veteran had a hearing problem and had to sit in the front row 
in order to hear the professors.

VA and private clinical findings in this case clearly 
demonstrate that the veteran has a current bilateral hearing 
loss disability, and suffers from tinnitus.  The question 
remains, however, as to whether there is a nexus between the 
veteran's current hearing loss disability and tinnitus and 
his active duty service.  In this regard, the Board notes 
that the veteran's service medical records do not indicate a 
diagnosis of hearing loss.  However, the absence of inservice 
evidence of hearing loss disability (i.e., one meeting the 
requirements of section 3.385, as noted above) is not fatal 
to the claim.  See Leford v. Derwinski, 3 Vet. App. 87, 89 
(1992).  Evidence of a current hearing loss disability and a 
medically sound basis for attributing such disability to 
service may serve as a basis for a grant of service 
connection for hearing loss.  See Hensley v. Brown, 5 Vet. 
App. 155, 159 (1993).

In this regard, the Board notes that the veteran has 
consistently reported to VA audiologists who tested the 
veteran's hearing that he experienced exposure to artillery 
in the 1950's, and has experienced hearing loss and tinnitus 
since that time.  While this information is not definitive, 
it clearly supports the veteran's assertion that his hearing 
loss and tinnitus began in service.  For example, at least 
one examiner - Dr. Cavallo - noted the veteran's history of 
exposure to the noise from 5-inch guns in the Navy, and then 
stated that the veteran's current sensorineural hearing loss 
in the upper frequencies was "consistent with" this past 
noise exposure.  

In addition, the Board observes that the evidence of record 
supports the veteran's assertion of inservice exposure to the 
noise of artillery on Board a Naval ship in Korea, since the 
veteran's service personnel records confirm that he served 
aboard the USS Union in a combat zone during the Korean 
Conflict.  Although the veteran maintains that he was engaged 
in combat in Korea, the Board finds that it need not reach a 
determination as to the nature of the veteran's service, 
since the Board finds that the veteran's claims that he 
engaged in frequent training exercises involving artillery on 
board ship are both credible and plausible, particularly 
given the fact that the veteran served on board a Navy ship 
during a period of war and in a combat zone.

In addition, several friends and family members have 
submitted statements asserting that they observed that the 
veteran had difficulty hearing upon his return from Korea.  
Several statements attested to the problems the veteran 
experienced hearing professors at the time of classes in 
1954.  Their reports are entirely consistent with the 
veteran's statements, made both to examiners and during the 
course of his hearing, that his hearing loss and tinnitus 
were problematic immediately upon his return from Korea.  

Finally, there is no evidence that the veteran experienced 
significant noise exposure following his discharge from 
service.  On the contrary, the evidence indicates that the 
veteran was employed as a pharmaceutical salesman after 
discharge, which is not a position which is normally 
associated with loud noise exposure.  Furthermore, the 
veteran has provided testimony, which the Board finds 
credible, that he has suffered from hearing loss and tinnitus 
ever since service, and that he was not exposed to any loud 
noises since the time of service aboard a Navy ship in Korea.

Therefore, in light of the veteran's exposure to significant 
noise exposure in service, the lack of any evidence of post-
service acoustic trauma, and the results of hearing 
examinations indicating current hearing loss and tinnitus 
consistent with inservice noise exposure, the Board finds 
that the evidence supports the grant of service connection 
for bilateral hearing loss and tinnitus.



II.  Service connection for a lumbar back disorder

Evidence relevant to the veteran's claim for service 
connection for a lumbar back disorder includes his service 
medical records.  A review of these records reveals that in 
November 1952, the veteran sought treatment following an 
accident in which the landing craft he was in fell while 
being hoisted onto the deck of a ship.  This note indicated 
that a sling ring which was hoisting the landing craft had 
separated, causing the bow of the boat to drop back into the 
water, throwing the veteran against the bulk head.  Final 
diagnosis was a contusion to the right lumbar and sacral 
area.  The remainder of the veteran's service medical 
records, including his February 1954 separation examination 
report, do not indicate any further complaints or diagnoses 
of, or treatment for, low back problems.

The first post-service evidence of a back disorder is found 
in an electromyograph (EMG)/nerve conduction study report 
dated in December 1988 by Robert Hendrichsen, M.D., a 
physician at Auburn Neurology Medical Group, Inc., a private 
health care facility.  At that time, studies were reportedly 
conducted to evaluate the veteran's "chronic low back and 
leg pain."  However, the results of neurological 
examinations were normal.

The next indication of back problems is found in treatment 
notes dated in 1996 from Auburn Orthopaedic Medical Group, 
P.C., at which time the veteran was treated for complaints of 
low back pain which the veteran attributed to his 1952 
inservice accident.  Of note is the September 1996 magnetic 
resonance imaging (MRI) report which indicated diffuse 
degenerative changes at L3-L4 through L5-S1 involving the 
disc spaces and facet hypertrophy, and left lateral 
protrusions at L3-L4 and L4-L5.  

Also of note is a memorandum dated in October 1996 from 
Awadhesh K. Gupta, M.D., a physician in private practice, who 
diagnosed, among other things, degenerative disc disease of 
the lumbosacral spine with constant low back pain.

In December 1996, the veteran underwent a lumbar spine 
discogram at Sutter Roseville Medical Center, a private 
health care facility.  The results of this testing were 
interpreted to show severe degenerative changes at L3-L4 and 
L4-L5.

In March 1997, the veteran underwent a VA orthopedic 
examination.  At that time, the veteran reported having had 
no back difficulties until the time of the landing craft 
accident and injury in service.  He stated that upon his 
return from Korea, he was unable to do the required work on 
his family farm due to back pain.  Following a physical 
examination, as well as a discussion of the results of the 
EMG and discogram noted above, the examiner diagnosed 
"chronic mechanical low back syndrome with pain suggestive 
of radiculopathy, but not substantiated by EMG (initial 
injury in 1953), and progressive in nature."

In October 1997, the veteran's treating physician, Dr. 
Hendrichsen, submitted a lengthy memorandum detailing the 
treatment he had provided to the veteran for his low back 
pain.  He indicated that he had evaluated the veteran in 1987 
regarding his lumbar spine, at which time he was having 
disability of his back and had limited work capacity 
secondary to pain.  He also related the veteran's account of 
having first injured his back in 1952, when he was pitched 
overboard due to a failure of a sling ring.  The veteran 
reported that he had contusions and bruises, and was observed 
temporarily.  He also stated that he was diagnosed with a 
right lumbar and sacroiliac contusion.  Dr. Hendrichsen then 
chronicled the treatment provided to the veteran, and 
concluded as follows:

The purpose of my communication is to 
substantiate [the veteran's] low back 
injury which initiated in the service and 
then his sciatic-like pain, usually in 
his left leg and also intermittently in 
his right thigh.  He has had epidural 
steroid injections which help reduce his 
radicular syndrome on a temporary basis.  
Symptoms continue long-term and his work 
capacity is dramatically reduced because 
of his pain in his back which initiated 
when he was in the service.

Dr. Hendrichsen then diagnosed posttraumatic and degenerative 
disc disease of the lumbar spine, radicular syndrome of the 
left leg and right thigh.  He again repeated his opinion that 
"[c]urrently he is not able to work due to his pain in his 
back which initiated while he was in the service..."

At the time of the veteran's September 2000 hearing before 
the undersigned Veterans Law Judge, the veteran again 
asserted that the November 1952 landing craft accident was 
the source of his current back problems.  He stated that he 
mentioned his back pain at the time of his discharge 
examination, but that he was told that he would have to go to 
sick bay for between 10 days and 2 weeks to have his back 
evaluated.  Since he was on expedited orders and received a 
hardship discharge to return home to his ailing father, he 
opted not to have his back treated, but instead underwent a 
cursory discharge examination which did not evaluate his 
back.

Also of record are various lay statements from friends and 
family members of the veteran, attesting to the fact that the 
veteran suffered from low back pain upon his return from 
Korea, making it difficult or impossible for him to be 
engaged in the physical aspects of farm/ranch operations at 
the family farm.

A review of the evidence detailed above reveals that the 
veteran clearly suffers from a current low back disorder.  
Furthermore, the record confirms that he suffered a low back 
injury in November 1952, while in service.  In this regard, 
the Board again notes that while there has been some question 
whether the record confirms the veteran's claim to have been 
engaged in combat, the Board does not need to reach this 
issue.  Generally, if a veteran is shown to have been engaged 
in combat, and an injury or disease was alleged to have been 
incurred or aggravated in that combat, such incurrence or 
aggravation may be shown by satisfactory lay evidence, 
consistent with the circumstances, conditions, or hardships 
of combat, even if there is no official record of the 
incident.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d) 
(1999).  However, in this case the official records 
corroborate the veteran's account 


of a inservice injury to his low back in service.  Therefore, 
the provisions of section 1154(b) would not provide any 
additional benefit.

Thus, the only remaining question to be considered is whether 
the veteran's current low back disorder is related to this 
inservice injury, as claimed by the veteran.  In this regard, 
the Board has given significant weight to the statements 
offered by Dr. Hendrichsen in October 1997, at which time he 
opined that the veteran's low back disorder was incurred in 
service.  Although there is no evidence that this physician 
actually reviewed the veteran's prior service records, the 
Board observes that the veteran's account of his inservice 
injury, which Dr. Hendrichsen relied upon in forming his 
opinion, is confirmed by other evidence as having occurred as 
the veteran reported.  Thus, Dr. Hendrichsen based his 
opinion on a history which was factually correct.  In 
addition, at the time of his October 1997 statement, Dr. 
Hendrichsen had treated the veteran for his back problems for 
at least 10 years.  As such, he was clearly very familiar 
with the veteran's back problems and was able to view the 
progression of his back problems over time.  Finally, it 
appears that Dr. Hendrichsen is an orthopedic physician, and, 
as such, can be expected to have substantial expertise in the 
field of the causes of and treatment for orthopedic 
disorders, such as the veteran's lumbar spine degenerative 
disc disease.

In addition, the veteran has provided credible testimony that 
he never had any back problems prior to his November 1952 
inservice injury, and that he has suffered from back problems 
ever since the time of that accident.  This history is 
supported by numerous lay statements, all of which attest to 
the fact that the veteran suffered from low back pain upon 
his return from service in Korea.

Therefore, the Board finds that the evidence supports the 
veteran's contention that his current low back problems are 
related to service, and service connection for a lumbar back 
disorder is warranted.



ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.

Service connection for a lumbar back disorder is granted.


		
	STEVEN L. COHN 
	Veterans Law Judge
	Board of Veterans' Appeals



 

